Prospectus October 28, 2008 Symbols: PORTX/PORIX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. 1 PORTFOLIO 21 Portfolio 21 is a global growth equity mutual fund.Portfolio 21 seeks long-term capital growth.Portfolio 21 Investments, formerly Progressive Investment Management Corporation, (the “Advisor”) is the investment advisor to Portfolio 21.Portfolio 21 is a series of Professionally Managed Portfolios (the “Trust”).Portfolio 21 does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. Table of Contents AN OVERVIEW OF PORTFOLIO 21 3 PERFORMANCE 5 FEES AND EXPENSES 6 INVESTMENT OBJECTIVE 7 PRINCIPAL INVESTMENT STRATEGIES 7 PRINCIPAL RISKS OF INVESTING IN PORTFOLIO 21 9 PORTFOLIO HOLDINGS INFORMATION 10 INVESTMENT ADVISOR 10 SHAREHOLDER INFORMATION 12 ACCOUNT AND TRANSACTION POLICIES 19 TOOLS TO COMBAT FREQUENT TRANSACTIONS 20 RULE 12B-1 FEES (Class R shares Only) 21 SERVICE FEES AND OTHER THIRD PARTY FEES 21 DIVIDENDS AND DISTRIBUTIONS 21 TAX CONSEQUENCES 22 FINANCIAL HIGHLIGHTS 23 PRIVACY NOTICE 25 This Prospectus sets forth basic information about Portfolio 21 that you should know before investing.It should be read and retained for future reference. 2 PORTFOLIO 21 AN OVERVIEW OF PORTFOLIO 21 WHAT IS PORTFOLIO 21’S GOAL? Portfolio 21 is a global growth equity fund. Portfolio 21 seeks long-term capital growth. WHAT ARE PORTFOLIO 21’S PRINCIPAL INVESTMENT STRATEGIES? Under normal market conditions, Portfolio 21 primarily invests in common stocks of domestic and foreign companies, including American Depositary Receipts (“ADRs”), of any size market capitalization.Currently, Portfolio 21 anticipates that it may invest in at least ten countries which may include: the United States, Sweden, the United Kingdom, Japan, Germany, Switzerland, Denmark, Finland, France and Australia.The companies must satisfy certain environmental criteria and exhibit certain financial characteristics that indicate positive prospects for long-term earnings growth.“Portfolio 21” refers to the progressive thinking that will be required to sustain society in the 21st century.In selecting investments, the Advisor concentrates on those companies that have made a commitment to environmental sustainability and have demonstrated this commitment through their business strategies, practices and investments. The Advisor employs a “bottom-up” approach to stock selection. WHAT ARE THE PRINCIPAL RISKS OF There is the risk that you could lose money on your investment in Portfolio 21.The following principal risks could affect the value of your investment: INVESTING IN PORTFOLIO 21? ● The stock market declines; the stock market has been subject to significant volatility recently which has increased the risks associated with an investment in Portfolio 21; ● Interest rates rise, which can result in a decline in the equity market; ● Growth stocks fall out-of-favor with investors; ● Stocks held by Portfolio 21 may not increase their earnings at the rate anticipated; ● Securities of small- and medium-capitalization companies involve greater risk than investing in larger-capitalization companies; ● Foreign investments involve additional risks including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, less-strict regulation of securities markets and less liquidity and more volatility than domestic markets, which may result in delays in settling securities transactions; ● Foreign investments in emerging markets can be subject to relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, securities markets that trade a small number of issues and are generally more volatile than developed markets; and/or ● Portfolio 21’s environmental policy could cause it to make or avoid investments that could result in Portfolio 21 under-performing similar funds that do not have an environmental policy. 3 PORTFOLIO 21 WHO MAY WANT Portfolio 21 may be appropriate for investors who: TO INVEST IN ● Want an equity investment in companies that are environmentally responsible; PORTFOLIO 21? ● Are seeking investments in U.S. and non-U.S. companies; ● Are pursuing a long-term goal such as retirement; ● Want to add an investment with growth potential to diversify their investment portfolio; and ● Are willing to accept higher short-term risk along with higher potential for long-term growth. Portfolio 21 may not be appropriate for investors who: ● Need regular income or stability of principal; or ● Are pursuing a short-term goal. 4 PORTFOLIO 21 PERFORMANCE The following performance information indicates some of the risks of investing in Portfolio 21.The information below illustrates how Portfolio 21’s total return has varied from year to year and the risks of investing in Portfolio 21 by showing its highest and lowest quarterly returns.The table below illustrates Portfolio 21’s average annual return over time compared with a domestic broad-based market index, as well as an index that measures a number of global markets.Portfolio 21’s past performance, before and after taxes, is not necessarily an indication of how Portfolio 21 will perform in the future.The performance shown below is that of Portfolio 21’s Class R shares; Portfolio 21’s retail class.No performance information is available for the Class I shares, Portfolio 21’s institutional class, as it does not have annual returns for at least one full calendar year prior to the date of this Prospectus.Please note that the Class I shares have a lower level of expenses than the Class R shares.If the returns for the Class I shares were shown, the returns would be higher. Calendar Year Total Return* Class R * Portfolio 21’s year-to-date return for Class R shares as of September 30, 2008 was (22.29)%. During the period shown in the bar chart, Portfolio 21’s Class R shares highest quarterly return was 16.67% for the quarter ended December 31, 2001, and the lowest quarterly return was (20.69)% for the quarter ended September 30, Average Annual Total Returns as of December 31, 2007 Since Inception 1 Year 5 Years (9/30/99) Class R* Return Before Taxes 10.41% 17.39% 7.36% Return After Taxes on Distributions(1) 10.47% 17.41% 7.34% Return After Taxes on Distributions and Sale of Portfolio Shares(1), (2) 7.19% 15.53% 6.53% S&P 500® Index(3) 5.49% 12.83% 3.33% MSCI World IndexSM(4) 9.57% 17.53% 5.32% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). 5 PORTFOLIO 21 (2) The “Return After Taxes on Distributions and Sale of Portfolio Shares” may be higher than other return figures because when a capital loss occurs upon redemption of Portfolio shares, a tax deduction is provided that benefits the investor. (3) The Standard & Poor’s 500® Index (“S&P 500® Index”) is an unmanaged index generally representative of the market for stocks of large-sized companies.The figures above reflect all dividends reinvested, but do not reflect any deductions for fees, expenses, or taxes.You cannot invest directly in an index. (4) The MSCI World IndexSM measures performance for a diverse range of developed country global stock markets, including, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom and the United States.The figures above reflect no deduction for fees, expenses or taxes and do not include reinvested dividends.You cannot invest directly in an index. * Class I Shares commenced operations on March 30, 2007.The performance shown reflects the performance of Portfolio 21’s Class R Shares, which commenced operations on September 30, 1999. FEES AND EXPENSES The following table describes the fees and expenses that you may pay if you buy and hold shares of Portfolio 21.The expenses below are based on actual expenses incurred for the fiscal year ended June 30, 2008. Shareholder Fees(1) (fees paid directly from your investment) Class R Class I Maximum Sales Charge (Load) Imposed on Purchases None None Maximum Deferred Sales Charge (Load) None None Redemption Fee(2) 2.00% 2.00% Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets) Management Fee 0.95% 0.95% Distribution and Service (12b-1) Fee 0.25% None Other Expenses(3) 0.29% 0.26% Acquired Fund Fees and Expenses(4) 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.51% 1.21% Expense Reduction and/or Recoupment(5) 0.01% 0.01% Net Annual Portfolio Operating Expenses(5) 1.52% 1.22% Example This Example is intended to help you compare the cost of investing in shares of Portfolio 21 with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in Portfolio 21 for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested and that Portfolio 21’s operating expenses remain the same.The Example below reflects the expense limitation agreement for the first year only within each of the years shown below.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 6 PORTFOLIO 21 Class R Class I One Year $155 $124 Three Years $480 $387 Five Years $827 $668 Ten Years $1,804 $1,469 (1) Although no sales loads or transaction fees are charged, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, Portfolio 21’s transfer agent. (2) The redemption fee applies only to those shares that have been held for less than 60 days.This fee will not be imposed on Portfolio shares acquired through the reinvestment of dividends or other distributions.The fee is payable to Portfolio 21 and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) Other expenses include interest, custodian, transfer agency and other customary Portfolio expenses. (4) Portfolio 21 is required to disclose Acquired Fund Fees and Expenses in the fee table above.Acquired Fund Fees and Expenses are indirect fees that Portfolio 21 incurs from investing in the shares of other investment companies (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Net Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus.Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1.49% and 1.19% for the Class R shares and the Class I shares, respectively, and the Net Annual Operating Expenses would have been 1.50% and 1.20% for the Class R shares and the Class I shares, respectively, after the fee waiver. (5) The Advisor has contractually agreed to reduce its fees and/or pay Portfolio 21’s expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) in order to limit Net Annual Operating Expenses for the Class R shares and the Class I shares to 1.50% and 1.20%, respectively, of each class’ average net assets (the “Expense Caps”).The Expense Caps will remain in effect for at least the one year period shown in the Example above and may continue thereafter for an indefinite period thereafter as determined by the Trust’s Board of Trustees (the “Board”).The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.For the fiscal year ended June 30, 2008, the Advisor recouped fees previously reduced and/or expenses reimbursed to Portfolio 21 in the amount of 0.01% of Portfolio 21’s average daily net assets.For more information on the Expense Cap and the Advisor’s right to reimbursement, please see the “Investment Advisor – Portfolio Expenses” section in this Prospectus. INVESTMENT OBJECTIVE Portfolio 21’s investment objective is long-term growth of capital.Portfolio 21 is a global growth equity fund.Portfolio 21’s investment objective may be changed without shareholder approval upon a 60-day written notice to shareholders. PRINCIPAL INVESTMENT STRATEGIES To achieve its investment objective, under normal market conditions, Portfolio 21 will primarily invest in common stocks of domestic and foreign companies of any size market capitalization.Currently, Portfolio 21 anticipates that it may invest in at least ten countries which may include:the United States, Sweden, the United Kingdom, Japan, Germany, Switzerland, Denmark, Finland, France and Australia. The Advisor selects stocks for their growth potential.Portfolio 21 may invest in companies of any size, from larger, well-established companies to smaller, emerging growth companies.Portfolio 21 may invest in domestic as well as foreign securities, including ADRs.ADRs are equity securities traded on U.S. exchanges that are generally issued by banks or trust companies to evidence ownership of foreign equity securities. When choosing foreign securities, Portfolio 21 may consider such factors as the condition and growth potential of the various economies and securities markets, currency and taxation policies and other pertinent financial, social, national and political factors.Under normal market circumstances, at least 60% to 70% of Portfolio 21’s investments will typically be in foreign securities, either directly or through ADRs.In addition, Portfolio 21 may invest in companies located in emerging markets.With respect to emerging markets, there is no maximum percentage in which Portfolio 21 may invest. 7 PORTFOLIO 21 Portfolio 21 concentrates its investments in companies that have made a commitment to environmental sustainability and have demonstrated this commitment through their business strategies, practices and investments. The Advisor believes the essence of environmental sustainability is the acknowledgment of the limits of nature and society’s dependence on nature.The Advisor’s investment perspective recognizes the fundamental challenge we face:meeting human needs without undermining nature’s ability to support our economy in the future.Some of these companies are changing the landscape of their industry or are forcing others in their industry to catch up.Others have product lines that are ecologically superior to their competition. Still others are developing vitally needed technologies that will provide cleaner energy sources for the future. Companies selected for consideration must display some or all of the following qualities: ● Corporate leadership that has made an explicit commitment to sustainable practices and has allocated significant resources to achieve these goals; ● Earnings improvements that are derived from the efficient use and reuse of resources; ● Ecologically superior product lines; ● Investments in renewable energy; ● Innovative transportation and distribution strategies; and/or ● Fair and efficient use of resources with respect to meeting human needs. The Advisor focuses on individual companies that meet Portfolio 21’s environmental sustainability criteria.The Advisor then considers the company’s standing relative to its competition in such areas as the ecological impact of its products and services, investments in sustainable technologies and processes, resource efficiency, waste and pollution intensity and environmental management.Companies that meet these criteria are investigated further through a review of their financial and environmental statements, third-party research and personal contact with company representatives. In addition to the environmental sustainability criteria, a company selected for Portfolio 21 must exhibit certain financial characteristics that indicate positive prospects for long-term earnings growth.These may include some or all of the following: ● Rising trends in revenues and earnings; ● A sound balance sheet; ● Increasing profit margins; and/or ● Evolving product lines. The Advisor uses a “bottom-up” approach in selecting investments.In a bottom-up approach, the Advisor concentrates on the specific characteristics of each company and then qualifies the company using financial and environmental criteria appropriate to its relevant industry group. All companies are reviewed on an ongoing basis to confirm their continued commitment to sustainability. A security will be sold within a reasonable period of time after it is determined that one or both of the following has occurred: ● The company no longer meets the environmental sustainability criteria; and/or ● The company no longer meets minimum financial standards. 8 PORTFOLIO 21 Under normal market conditions, Portfolio 21 will invest according to Portfolio 21’s principal investment strategies noted above.However, Portfolio 21 may temporarily depart from its principal investment strategies, and make short-term investments in cash, cash equivalents and short-term debt securities and money market instruments in response to adverse market, economic or political conditions.As a result, Portfolio 21 may not achieve its investment objective.To the extent Portfolio 21 uses a money market fund for its cash position, there will be some duplication of expenses because Portfolio 21 would bear its pro rata portion of such money market fund’s advisory fees and additional expenses. Shares of Other Registered Investment Companies.Portfolio 21 may invest in shares of other registered investment companies, including money market funds, subject to the limitation of the Investment Company Act of 1940, as amended.To the extent that Portfolio 21 invests in shares of other registered investment companies, you will indirectly bear fees and expenses charged by the underlying funds in addition to Portfolio 21’s direct fees and expenses. PRINCIPAL RISKS OF INVESTING IN PORTFOLIO 21 The principal risks of investing in Portfolio 21 are discussed below. General Market Risk.General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than its worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole.Recently, the financial markets have experienced a period of extreme stress which has resulted in unusual and extreme volatility in the equity markets and in the prices of individual stocks.In some cases, the prices of stocks of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.These market conditions add significantly to the risk of short term volatility of Portfolio 21. Small- and Medium-Size Company Risk.Investments in smaller and medium size companies may be speculative and volatile and involve greater risks than are customarily associated with larger companies.Many small to medium companies are more vulnerable than larger companies to adverse business or economic developments.Securities of these types of companies may have limited liquidity and their prices may be more volatile.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares.You should expect that a Fund’s shares will be more volatile than a fund that invests exclusively in large-capitalization companies. Management Risk.Management risk describes Portfolio 21’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for Portfolio 21.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished or even lost. Foreign Securities and Emerging Markets Risk.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices,including less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. 9 PORTFOLIO 21 In addition to developed markets, Portfolio 21 may invest in emerging markets, which are markets of countries in the initial stages of industrialization and generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues which could reduce liquidity. For additional information regarding foreign securities risk, please see Portfolio 21’s most recent Statement of Additional Information (“SAI”). Environmental Sustainability Policy Risk.Portfolio 21’s environmental sustainability policy could cause it to underperform compared to similar funds that do not have such a policy.Accordingly, Portfolio 21 may forego opportunities to buy certain securities when it might otherwise be advantageous to do so, or may sell securities for environmental reasons when it might be otherwise disadvantageous for it to do so. PORTFOLIO HOLDINGS INFORMATION Portfolio 21’s holdings are disclosed quarterly within 60 days of the end of each period covered by the Annual Report and Semi-Annual Report to Portfolio 21 shareholders, and in the quarterly holdings report on Form N-Q.In addition, Portfolio 21 discloses its calendar quarter-end holdings and certain other characteristics on Portfolio 21’s website at portfolio21.com within 10 calendar days after the calendar quarter-end.The calendar quarter-end holdings for Portfolio 21 will remain posted on the website at least until the date of the next required regulatory filing with the Securities and Exchange Commission (the “SEC”).Holdings information posted on Portfolio 21’s website may be separately provided to any person commencing the day after it is first published on the website.A more detailed description of Portfolio 21’s policies and procedures with respect to the disclosure of Portfolio 21’s holdings is available in the SAI. INVESTMENT ADVISOR Portfolio 21 Investments, formerly Progressive Investment Management Corporation, Portfolio 21’s investment advisor, is located at 721 N.W. Ninth Avenue, Suite 250, Portland, Oregon 97209.The Advisor, which was incorporated in 1987, provides advice on buying and selling securities and socially responsible investment management services to individual and institutional investors and managed assets of approximately $424 million as of September 30, 2008.The Advisor also furnishes Portfolio 21 with office space and certain administrative services and provides most of the personnel needed by Portfolio 21.For its services, Portfolio 21 pays the Advisor a monthly management fee, calculated daily and payable monthly, equal to 0.95% of its average daily net assets.For the fiscal year ended June 30, 2008, the Advisor received advisory fees of 0.96% of Portfolio 21’s average daily net assets, net of waiver.Any amount waived by the Advisor is subject to recoupment as discussed in the section “Portfolio Expenses” below. A discussion regarding the basis for the Board’s approval of Portfolio 21’s investment advisory agreement with the Advisor is available in Portfolio 21’s Semi-Annual Report to shareholders for the most recent period ended December 10 PORTFOLIO 21 Portfolio Expenses Portfolio 21 is responsible for its own operating expenses.The Advisor has contractually agreed to reduce its fees and/or pay Portfolio 21’s expenses for the Class R shares and the Class I shares to ensure that Net Annual Operating Expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) will not exceed 1.50% and 1.20%, respectively, of each class’ average daily net assets. Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by Portfolio 21 if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years. For the fiscal year ended June 30, 2008, the Advisor recouped fees in the amount of 0.01% for Portfolio 21.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Class R shares and the Class I shares toward operating expenses for such fiscal year (taking into account the reimbursements) does not exceed the Expense Caps.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Portfolio 21 must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses. Portfolio Managers Portfolio 21 is managed by a committee of investment professionals associated with the Advisor, each of whom provides particular expertise to the management function.Overall investment philosophy, including establishment, review and revision of the environmental sustainability selection criteria, is the responsibility of the entire team, headed by Leslie Christian.Jim Madden and Tony Tursich make all portfolio structure and trading decisions, including sector and country allocation, individual stock selection, and trading time and location.Carsten Henningsen is an active participant in all philosophy and general strategy decisions. Leslie E. Christian, CFA, has been President of the Advisor since 1995 and is the co-founder of Portfolio 21.Leslie has more that 30 years experience in the investment field, including nine years in New York as a Director with Salomon Brothers, Inc.She received her Bachelor’s degree from the University of Washington and her MBA in Finance from the University of California, Berkeley.Leslie is Chair of the Board of Upstream 21 Corporation and serves on the Board of Directors of Plymouth Housing Group in Seattle. Carsten Henningsen,considered a pioneer in the field of socially and environmentally responsible investing, founded the Advisor in 1982 and is co-founder of Portfolio 21.He is a graduate of Stichting Nijenrode, The Netherlands School of Business and the University of Puget Sound.
